PER CURIAM.
Order setting aside verdict and granting new trial modified, by striking out the provision for costs to abide die event, and substituting a provision requiring the defendant to pay the costs of the trial already had and all disbursements to' date, together with the costs of this appeal, all to be paid within 20 days; otherwise, order reversed, and judgment unanimously directed on the verdict, with costs and costs of this appeal. See Helgers v. Staten Island Midland R. R. Co., 69 App. Div. 570, 75 N. Y. Supp. 34.